Exhibit 10.1

 

THIRD AMENDMENT TO LEASE AGREEMENT

( BUD JONES CHIPS AREA )

 

THIS THIRD AMENDMENT ( THE “THIRD AMENDMENT” ) TO THE LEASE AGREEMENT (“THE
AGREEMENT”) DATED JANUARY 11, 2008 BETWEEN “COPROPIEDAD ARTE Y DISEÑO” (THE
“LESSOR”) REPRESENTED BY MR. FRANCISCO JAVIER MORENO SANCHEZ AND “PAUL-SON
MEXICANA S.A. DE C.V. (THE “LESSEE”) REPRESENTED BY MR. GERARD P. CHARLIER, IS
NOW ENTERED BY AND  BETWEEN THE LESSOR AND LESSEE PURSUANT TO THE FOLLOWING
RECITALS AND CLAUSES:

 


RECITALS


 

The LESSOR and LESSEE represent:

 

(a)          Effective January 12, 2005, the LESSEE changed its name to GPI
MEXICANA S.A. DE C.V.

 

(b)         Effective April 1, 2008 LESSOR agrees to lease to LESSEE, who agrees
to lease from LESSOR, an addition 14,000 square feet in the BUILDING as set
forth in Paragraph 1.3 of the AGREEMENT pursuant to the terms of paragraphs 1.4
and 1.5 thereof  concerning RENT and TERM. Blueprints of the current portions of
the BUILDING leased by LESSOR to LESSEE pursuant to this THIRD AMENDEMENT are
attached to this THIRD AMENDMENT as Exhibit “E”.

 

(c)          All other terms and conditions of the AGREEMENT remain unchanged
and in full force and effect.

 

IN WITNESS WHEREOF, parties and witness execute this THIRD AMENDMENT in the city
of  Las Vegas as of April 1, 2008.

 

LESSOR

 

LESSEE

 

 

 

 

 

 

 

 

 

Copropiedad Arte y Diseño

 

GPI Mexicana S.A. de C.V.

 

 

Formerly Paul-Son Mexicana SA de CV

 

 

 

 

 

 

Represented by:

 

Represented by:

Francisco Javier Moreno Sanchez

 

Gerard P. Charlier

 

 

 

 

 

 

WITNESS

 

WITNESS

 

 

 

 

 

 

 

--------------------------------------------------------------------------------